Citation Nr: 0934103	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-38 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to 
individual unemployability resulting from a service connected 
disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part granted 
service connection for PTSD with a 30 percent evaluation, 
effective April 26, 2006, the date of the claim.  

In November 2008, the RO increased the initial evaluation for 
PTSD to 50 percent, effective April 26, 2006.  

In May 2009, the Veteran provided testimony before the 
undersigned at a hearing at the RO.  A transcript of that 
hearing is of record.  

At the May 2009 hearing, the Veteran submitted additional 
evidence accompanied by a waiver of local jurisdiction.  The 
Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran stated during the May 2009 hearing that he did 
not think that he was employable and that he last worked in 
May 2005.  This represents an informal claim for TDIU.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that TDIU is encompassed in a claim for 
increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's 
claim for an increased initial evaluation for PTSD includes a 
claim for TDIU.  

In the December 2007 VA Form 9, the Veteran asserted that his 
current PTSD has caused multiple other disabilities including 
chronic dizziness, coronary artery disease, chronic fatigue, 
diarrhea, peripheral neuropathy, erectile dysfunction, and 
chronic muscle and joint pain.  A September 2007 letter from 
the Veteran's primary care provider, Dr. Faulkner, supported 
these claims.  This represents an informal claim for service 
connection for each listed disability.  At the hearing the 
Veteran raised claims for service connection for shoulder and 
rib disabilities, claimed as resulting from falls related to 
dizziness, which in turn was related to PTSD.

The claims for service connection are inextricably 
intertwined with entitlement to TDIU, since TDIU depends on 
what conditions are service connected.  See Shields v. Brown, 
8 Vet. App.346, 350-51 (1995); see also Flash v. Brown, 8Vet. 
App.332, 338-40 (1995).  The Board cannot adjudicate the new 
service connection claims prior to adjudication by an agency 
of original jurisdiction.  Jarrell v. Nicholson, 20 Vet. App. 
326, 333 (2006); see also Huston v. Principi, 18 Vet. App. 
395, 402-03 (2004).  Therefore, the TDIU issue must be 
remanded to allow for adjudication of the recent service 
connection claims.  

During the May 2009 hearing, the Veteran stated that he was 
in receipt of Social Security Administration disability 
benefits, that he had received treatment at the VA outpatient 
clinic in Camp Hill, Pennsylvania, and that there are 
indications that he was evaluated for VA Vocational 
Rehabilitation benefits.  The record includes VA medical 
center (VAMC) notes which indicate the Veteran was referred 
for psychological testing by Edward Daschbach.  The Veteran 
expressed suicidal ideation during the hearing and agreed to 
seek treatment later that day at the Philadelphia VA Medical 
Center.  

The records of treatment reported in the preceding paragraph 
are not part of the claims file.  VA has an obligation to 
seek records of the treatment and evaluations reported by the 
Veteran, and to obtain Social Security records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).  

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  
(1995).  In addition, a Veteran is competent to provide an 
opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

During the May 2009 hearing the Veteran stated that his 
service-connected PTSD was getting worse.  Therefore, a VA 
examination is required to determine the current severity of 
the Veteran's psychiatric condition.  

In this case, VA treatment records show that the Veteran has 
been treated for, and diagnosed as having, PTSD and major 
depressive disorder (MDD).  During his most recent 
hospitalization in December 2008, the diagnosis was a history 
of recurrent, severe MDD versus obsessive/compulsive disorder 
as well as rule out bipolar I disorder, most recent episode 
depressed.  An examination is needed to determine the current 
level of disability due to the service connected PTSD and any 
associated symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain all 
records of treatment relating to PTSD at 
the VA outpatient clinic in Camp Hill 
Pennsylvania, and all records of treatment 
at the VA Medical Center in Philadelphia, 
Pennsylvania for the period since October 
2008.  

2.  The RO or AMC should obtain any 
existing VA Vocational Rehabilitation 
folder and associate it, or a copy of its 
contents, with the claims folder.

3.  The RO or AMC should obtain the 
decision awarding the Veteran Social 
Security disability benefits and all 
records relied on in making that decision.

4.  Afford the Veteran a VA examination to 
evaluate the current severity of PTSD.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination and the examiner should 
acknowledge in the examination report or 
in an addendum that the claims folder was 
reviewed.

The examiner should provide an opinion as 
to the severity of the service connected 
symptomatology and its impact on 
occupational and social functioning, apart 
from that attributable to non-service 
connected disabilities.  If it is not 
possible to distinguish the service 
connected from non-service connected 
symptomatology the examiner should so 
state.    

The rationale for all opinions should be 
provided.

5.  Adjudicate the issues of entitlement 
to service connection for disabilities 
manifested by chronic dizziness, coronary 
artery disease, chronic fatigue, diarrhea, 
peripheral neuropathy, erectile 
dysfunction, and chronic muscle and joint 
pain, to include as secondary to service-
connected PTSD.  

6.  Adjudicate the issue of entitlement to 
TDIU once all issues of service connection 
have been decided and all evidence 
relating to PTSD and TDIU has been 
obtained.  

7.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




